Title: To James Madison from Joseph Wheaton, 10 February 1813
From: Wheaton, Joseph
To: Madison, James


Confidential.
Excellent SirFort Ferree Upper Sandusky. Feby 10. 1813
I feel it my duty to give you Some information relative to this post. Immediately on the ill advised, and unfortunate affair of Genl. Winchester at the river reason, in the total loss of one thousand men, General Harrison, as Soon as it came to his knowledge that the wild attempt was made to take post there, unprovided with provision, amunition and without any forces in his rear within Supporting distance, hastened from lower Sandusky accompanied with his Staff officers only to the rapids to direct, and bring of the few troops Say 300 left at that place, and ordered General Leftwich with his Virginia Brigade to March to him with all possible haste—while in the meantime Genl. Harrison Slowely retired about fifteen Miles to Carrying River. On the 23d. uto. Genl. Leftwich left this ground—with his Brigade of 950 men, Sence which Genl. Harrison has been bringing together at the rapids all the effective troops in this quarter, with a view no doubt, to make as formidable an assault upon Detroit, or pass, & Strike Malden as his force May enable him. I fear his forces are Much less than was expected to be. When Genl. Leftwhich was posted at this place—Colo. Ferree had volunteered his Services—with the greatest part of his regiment to erect the works here and had So far progressed as to cover in three Block houses—and one Side, forming the Square, for Store Houses and puting up the logs on the opposite Side of the Square for Store Houses also. So Soon as Genl. Leftwich drew of Col Feree Regimt. from the works I applied to Genl. Crooks who commanded for a detachment from his Brigage to finish the building intended for Store Houses & to complete the works. He gave me many fair promises, but did not detach a man for one whole week. When he received positive orders from Genl. Harrison to complete the works and to March his Brigage and join him at the Rapids of the Miamie—Genl. Crooks then attempted Some effort to enclose the Square with piquets—the Short Spaces between the ends of log Store Building and the Block Houses. This he has done after a maner not for me to discribe, the gates were begun—one large, 1 Small, when another week had pass—when Genl. Crooks received an order express—with a point which put him in motion, he G.C. was ordered to leave at this post one company of men—and to March all the others of his, Brigade, the Capt is a man of whom I cannot Say anything—More than to observe, I can understand what he Says—he is lately from the kingdon to Pa—he reported to me he had Eighteen men fit for duty only—one Side of the Square is Now uncovered—the other Side and all the Block house⟨s⟩ full of Commissary, Quarter Masters, Stores with forage to the top in Bulk Corn & oats. Capt. Wm. Piatt D.Q. Mastr. General left me on the 3d. inst with two thousand dollars—directing me to pay it out for forage only—that money was expended the first day he left me except 108 dolls. reserved for contingence, in the purchase of 946. Bushls. of Corn & oats. Genl. Harrison having authorized the payment of 2 dolls. pr. Bushls. to the inhabitants to bring forage to this post Sence which I have issued my due bills for twenty four thousand dollars, and, have at this post more than Seventeen thousand Bushels of Corn & oats forage for this army—this day I made the request of this new made Capt. who General Crooks ordered to comand here as you See inclosed to Secure the public property but am refused altho there is near one hundred of those Idle Pa plunderers pretending to be on the Sick list lounging about this post destroying like the locus of Egypt, and quarreling for their provision—and whisky—of all the missrule, disorder and tumult this Pa. Brigade, is an example my eyes never beheld, and it would be pass belief to describe, but in many instances—it appears that the Soldiers knew the characters who would Suit them and chose their officers according. My Eyes are Sore, My heart is Sick at the missrule of this post—not one man here who even have Seen one hour real military Service, except myself and consequently, they are too ignorant to teach, and have Sculls too thick to learn, with their dispositions.
When G. C. Marched off this ground—Majr. Dunlap took the advance with his Battallion—at about 300 toises from Camp he addressed his rude Band and asked them who had Spirrit to assert their Countrys rights and Support their government by Marching over the lines to Canada—to take of their Hatts and give 3 Cheers. When they Sett up a rude yell, and absolutely Laughed at him—I was present—I have just received an express from Genl. Harrison, am informed he is well fortified at the rapids—and collecting all his forces. Colo. Campbell with his command Butler & Alexander lay night before last on this ground—and marched yesterday to join Genl. Harrison but I fear a total failure of the campain from the fickleness of the winter in this climate Such roads in your vicinity would actually be deemed impassable—they are between this and the rapids for half miles in places mid Side to horses, and axle deep to wagons. Have the goodness Sir to releave me from this Quarter Master department. My life is in Some danger from checking the abuses on public property, our centinels are none or little Security, and all the rubage that follows an army under almost any pretence has been allowed forage by Genl. Crooks, As I learn Sence he left this—therefore Sence Captn. Piatt left me I have allowed nothing to be issued—but by my Signature and thereby have discovered abuses of which too gross to enumerate—excuse this incoherent letter—I am So employed from 3 & 4 in the Morning till 10 & 11 at Night that this place if not Soon relieved must ware me out—I am ordered to head Quarters, and would have gladly gone if the relief had come for me ordered—and in the mean time endeavour to make the issuing of public Stores as regular as possible and prevent delepedators [sic]. With the Homage of My Heart I am Excellent Sir faithfully Your Obedient Servant
Joseph Wheaton Capt. M. D. C.A. D. Q. Mastr. N. W. Army.
10. P.M.
I have yet my letters to write to the Commander in Chief for the express at day light—this post is extremely exposed in my opinion—and the property be $150,000.
